Title: To Thomas Jefferson from Arthur S. Brockenbrough, 29 April 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
April 29. ‘26
I have employed V. W Southall Esqr as counsel for the University and now send you his opinion on the several subjected submitted to him, for your perusal, after which be pleased to return it that I may lay it before the Faculty at their meeting on monday evening—With respect to Mosby & Droffin, on monday next is the day for renewing their  licenses, the court will no doubt refuse them ordinary license—In that case shall I take measures to have prosecutions instituted against them for violations of the Law heretofore?—We shall have the Bases & Capitels up now in a few days ready for seting, I have some idea of employing a man in Richmond to set them as Gorman from his habits is not much to be depended on and moreover when engaged in that kind of work by the day is very dilatory himself and consequently keeps the Labourer that he is necessaryly obliged to have about him a great part of their time idle—the man I allude to is a good workman and an industrious scotchman What think you of my employing him? I am Dr Sirwith great respect yoursA S Brockenbrough